        Case 3:18-cv-00984-JWD-EWD              Document 45       09/08/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 LANGON EVANS
                                                   CIVIL ACTION
 VERSUS
                                                   NO. 18-984-JWD-EWD
 APTIM CORP.

                                     RULING AND ORDER

        This matter comes before the Court on the Motion for Reconsideration of Accrued Sick

Leave Claim (Doc. 42) filed pursuant to Fed. R. Civ. P. 59(e) by Defendant Aptim Corp.

(“APTIM” or “Defendant”). Plaintiff Langon Evans (“Plaintiff” or “Evans”) opposes the motion.

(Doc. 44.) APTIM was given leave to file a reply memorandum (see Doc. 43), but that is

unnecessary. Oral argument is also not necessary. The Court has carefully considered the law,

the facts in the record, and the arguments and submissions of the parties and is prepared to rule.

For the following reasons, APTIM’s motion is denied.

   I.      Relevant Background and Parties’ Arguments

        This motion arises from the Court’s Summary Order (Doc. 41) on the parties’ cross-

motions for summary judgment (Docs. 23, 24). In that order, the Court found, among other things:

        [A]s to the Plaintiff’s claim under the Louisiana’s Final Paycheck Law, La. Rev.
        Stat. §§ 23:631–632 (“LFPL”), the [Defendant’s] motion is granted in part and
        denied in part. . . . [T]he motion is denied as to the accrued sick leave. There is a
        split of authority on whether accrued sick leave is compensable under the LFPL.
        Compare Boyd v. Gynecologic Assocs. of Jefferson Par., Inc., 08-1263 (La. App. 5
        Cir. 5/26/09); 15 So. 3d 268, 275 (“The jurisprudence is clear that accrued vacation
        benefits are ‘wages’ for the purposes of La. R.S. 23:631 and La. R.S. 23:632. . . .
        The same is true for accrued sick benefits.” (internal citations omitted)), with Tran
        v. Petroleum Helicopters, 2000-0051 (La. App. 3 Cir. 6/28/00); 771 So. 2d 673,
        677 (“we can not find any law, either statutory or jurisprudential, that requires an
        employer to pay an employee the cash value of unused sick leave.”). The Court
        agrees with Boyd and finds these amounts compensable. Further, a reasonable juror
        could conclude that Plaintiff accrued sick leave and that he was not compensated
        Case 3:18-cv-00984-JWD-EWD              Document 45        09/08/20 Page 2 of 6




       for these amounts. See Evans Response ¶ 13, Pl.’s OSMF, Doc. 28-1, and evidence
       cited therein. Thus, summary judgment on this issue will be denied.

(Doc. 41 at 2–3.) The Court went on to deny Plaintiff’s cross-motion on this issue, explaining that,

“again, there are questions of fact as to whether Plaintiff accrued any sick leave at the time of his

termination, as differen[t] inferences and conclusions can be drawn from [APTIM’s corporate

deponent Casey] Walker’s testimony on this issue. (See APTIM Corp. Dep. (through Casey

Walker) 23–32, Doc. 23-4 at 4–6).” (Doc. 41 at 3.)

       APTIM now urges the Court to reconsider its ruling with respect to Plaintiff’s LFPL claim

for accrued sick leave. APTIM states:

       APTIM respectfully submits that, even if accrued sick leave is considered “wages”
       under the LFPL as a matter of law, there is no genuine dispute of material fact under
       these circumstances that Plaintiff had no accrued sick leave to which he was entitled
       at the time he was laid off by APTIM.

(Doc. 42-1 at 5.) Defendant asserts that it “affirmatively demonstrated in its MSJ that APTIM did

not provide Plaintiff with any particular amount of accrued sick leave that could constitute ‘wages’

under the LFPL (even if otherwise accrued sick leave would constitute ‘wages’).” (Doc. 42-1 at

7.) APTIM argues that Plaintiff had the burden of demonstrating a genuine issue of material fact

on this issue and that Plaintiff failed to do so. According to Defendant, Plaintiff relies only on

“conclusory, unsupported evidence that has been universally panned as insufficient to overcome a

valid motion for summary judgment.” (Doc. 42-1 at 8.) APTIM says, “Plaintiff can point to

nothing in the Policy that provides him accrued sick leave – or any amount of sick leave

whatsoever,” and there is similarly no evidence that “APTIM . . . treated any sick leave provided

to its employees as having any cash value.” (Doc. 42-1 at 8.) Defendant argues that Plaintiff can

only point to his own self-serving testimony and “vague references to an undefined leave policy

of some corporate predecessor.” (Doc. 42-1 at 9.)


                                                 2
         Case 3:18-cv-00984-JWD-EWD              Document 45       09/08/20 Page 3 of 6




         Plaintiff responds that “APTIM does not reach the threshold necessary for this court to

reverse its ruling denying APTIM’s motion for summary judgment. APTIM’s motion does not

present new evidence and it does not demonstrate a manifest error of law.” (Doc. 44 at 1 (citation

omitted).) Plaintiff asserts that APTIM’s policy “does not overcome the unequivocal admission

of APTIM that every year Mr. Evans worked for APTIM, he was given 40 hours of sick leave to

use and that he was never paid for that leave on his termination.” (Doc. 44 at 1.) Plaintiff then

quotes at length the testimony of Defendant’s corporate deponent Casey Walker on this issue.

Plaintiff maintains that (a) his benefits from APTIM’s predecessor’s remain the same; (b) that

Plaintiff never received the policy and was not required to forfeit his unused sick leave; and (c)

the written policy does not require Plaintiff to lose unused leave on termination. (Doc. 44 at 3.)

According to Plaintiff, APTIM’s motion “plainly ignores [its] deposition testimony,” and, to the

extent there is a conflict between APTIM’s written policy and the corporate testimony, “it creates

a genuine issue of material fact.” (Doc. 44 at 3.) Plaintiff closes:

         If a jury believes the above-quoted testimony from APTIM as true, it establishes
         that Mr. Evans was entitled to use 40 hours of sick leave in 2018, that he used none
         in 2018, and he was paid none on his separation. Because this court has found that
         unpaid sick leave is compensable as a matter of law under Louisiana’s Final
         Paycheck Law, La. Rev. Stat.§§ 23:631–632, APTIM’s motion for reconsideration
         of its motion summary judgment on this issue should be denied.

(Doc. 44 at 3.)

   II.      Discussion

            A. Relevant Standard and Applicable Law

         When a motion for reconsideration “ ‘calls into question the correctness’ of the judgment,”

the Court considers it under Fed. R. Civ. P. 59(e). Allen v. Envirogreen Landscape Prof’ls, Inc.,

721 F. App’x 322, 328 (5th Cir. 2017) (per curiam) (quoting Templet v. HydroChem Inc., 367 F.3d

473, 478 (5th Cir. 2004)). “Rule 59(e) motions serve ‘the narrow purpose of allowing a party to

                                                  3
        Case 3:18-cv-00984-JWD-EWD               Document 45       09/08/20 Page 4 of 6




correct manifest errors of law or fact or to present newly discovered evidence.’ ” Id. (quoting

Templet, 367 F.3d at 478). “ ‘Reconsideration of a judgment after its entry is an extraordinary

remedy that should be used sparingly.’ ” Id. (quoting Templet, 367 F.3d at 479). “Accordingly, a

motion for reconsideration ‘is not the proper vehicle for rehashing evidence, legal theories, or

arguments that could have been offered or raised before the entry of judgment.’ ” Id. (quoting

Templet, 367 F.3d at 479).

       The LFPL provides in relevant part:

       Upon the discharge of any laborer or other employee of any kind whatever, it shall
       be the duty of the person employing such laborer or other employee to pay the
       amount then due under the terms of employment, whether the employment is by the
       hour, day, week, or month, on or before the next regular payday or no later than
       fifteen days following the date of discharge, whichever occurs first.

La. Rev. Stat. Ann. § 23:631(A)(1)(a) (emphasis added). As stated in the Court’s prior ruling,

while there is a split in authority on the issue, this Court finds that, under Louisiana law, accrued

sick leave is compensable under the LFPL. See Boyd, 15 So. 3d at 275 (“The jurisprudence is

clear that accrued vacation benefits are ‘wages’ for the purposes of La. R.S. 23:631 and La. R.S.

23:632. . . . The same is true for accrued sick benefits.”).

           B. Analysis

       In short, APTIM’s motion will be denied. Preliminarily, the Court notes that APTIM is

largely rehashing evidence and argument that either were asserted in its prior motion or that could

have been offered before the Court’s ruling.          This is not a valid basis for a motion for

reconsideration. See Allen, 721 F. App’x at 328 (quoting Templet, 367 F.3d at 479). On that ground

alone, Defendant’s motion could be denied.

       Additionally, the Court agrees with Plaintiff that Walker’s corporate testimony creates a

question of fact on this issue. Walker disputed the use of the word “accrue” but ultimately testified:



                                                  4
         Case 3:18-cv-00984-JWD-EWD                     Document 45         09/08/20 Page 5 of 6




        A. At the beginning of— At the, beginning of every year, every field non-manual
        salaried individual is given 40 hours of sick leave for the year. We do not accrue
        it. . . .

        A. They’re given a 40 hour allotment of sick leave. . . .

        A. I mean, it's not an accrual. You will -- We accrue vacation based you know, 80
        hours. It's .0335 or whatever it is. Sick leave, we do not accrue. It's just you're given
        40 hours at the beginning of the year and that's your allotment for the year.

        Q. All right. And you can use it at any time?

        A. In that calendar year.

        Q. All right. Now, tell me, in – Would you agree that for Langon Evans, for every
        year that he worked at APTIM, that he had 40 hours of sick time that he could use
        at any time during the year as of January 1 of each year?

        A. That is correct. . . .

        Q. When Langon Evans was terminated on February 23, 2018, would you agree
        that he had not used any sick leave for the year between January 1, 2018 and
        February 23, 2018?

        A. Correct. He did not.

        Q. And you would agree that he was not paid any portion of the 40 hours of sick
        leave upon his separation?

        A. Sick leave is not paid upon separation.

        Q. Would you agree that his was not paid on separation?

        A. His was not paid upon separation.

(APTIM Corp. Dep. (through Casey Walker) 23–27, Doc. 23-4 at 4–5). Construing the evidence

in a light most favorable to Plaintiff and drawing reasonable inferences in his favor (as the Court

must do on Defendant’s motion for summary judgment), 1 the Court finds that a reasonable juror


1
 The Court agrees with Plaintiff’s suggestion that Walker’s testimony is inconsistent, and this is precisely why the
Court denied Plaintiff’s motion for summary judgment on this issue. (See Doc. 41 at 3 (“Finally, again, there are

                                                         5
           Case 3:18-cv-00984-JWD-EWD                     Document 45           09/08/20 Page 6 of 6




could find that Plaintiff was entitled to 40 hours of sick leave in 2018, that he did not use any of

this leave, and that he was not paid it upon his separation.

           Again, reconsideration is “an extraordinary remedy that should be used sparingly.” Allen,

721 F. App’x at 328 (emphasis added, citation omitted). Such a motion should only be granted

for newly discovered evidence or manifest errors of law or fact. Id. (citation omitted). Here,

Defendant has not met its burden. Plaintiff has established questions of fact on his LFPL claim.

As a result, Defendant’s motion will be denied.

    III.      Conclusion

           Accordingly,

           IT IS ORDERED that the Motion for Reconsideration of Accrued Sick Leave Claim (Doc.

42) filed by Defendant Aptim Corp. is DENIED.

           Signed in Baton Rouge, Louisiana, on September 8, 2020.




                                                         S
                                                 JUDGE JOHN W. deGRAVELLES
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




questions of fact as to whether Plaintiff accrued any sick leave at the time of his termination, as difference inferences
and conclusions can be drawn from Walker’s testimony on this issue. (See APTIM Corp. Dep. (through Casey Walker)
23–32, Doc. 23-4 at 4–6)).


                                                           6
